Citation Nr: 1201787	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which granted service connection for PTSD with an initial rating of 30 percent, effective September 13, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is of greater severity than the current 30 percent rating contemplates.  After reviewing the evidence, the Board finds that additional development is necessary prior to adjudicating the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran was afforded an initial VA PTSD compensation and pension examination in July 2006.  Careful review of the claims folder, however, reveals that the examination report is not of record.  Without review of this evidence, the Board is unable to make an informed decision on the claim.  As such, a remand is necessary to insure a copy of this report is placed in the Veteran's claims folder.

Moreover, although the Veteran was afforded a second PTSD examination in August 2008, pursuant to his notice of disagreement with the initial 30 percent rating, review of the examination report reveals that the VA examiner did not review the claims folder, and thus, did not have access to the Veteran's service (and possibly all post-service) treatment records.  

In this regard, while the Board recognizes that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997)), in this case, as noted above, because the claims folder contains relevant post-service mental health treatment records (particularly, private reports, which most likely would not have been accessible to the VA examiner), the Board concludes that a remand is necessary in order to afford the Veteran an adequate VA examination that includes a review of his previous treatment reports.  

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA mental health treatment records must be undertaken.

Finally, the Board notes that the most recent private mental health treatment reports of record are dated May 2009; an attempt should be made to obtain any recent private treatment records that are not currently of record.  In this regard, the Board observes that many of the private treatment reports of record from Dr. O. Reddy are handwritten and illegible or nearly so.  As such, an attempt should be made, if at all possible, to obtain legible or printed treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's PTSD since April 2006 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his PTSD, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports not currently of record,  to include those from Dr. Reddy of Psychiatric Associates.  Please attempt to obtain printed treatment reports from Dr. Reddy, if at all possible, as the current reports of record are handwritten and are barely legible.  Any reports received should be associated with the claims folder.  Any negative response must be noted in the claims folder.

3.  A copy of the July 26, 2007, VA PTSD compensation and pension examination report should be obtained and added to the claims folder.  If a copy cannot be located, efforts to obtain same should be documented in the claims folder and the Veteran should be notified thereof.

4.  Following completion of the aforementioned, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should specifically comment on the mental health treatment reports of record.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and occupation.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

5.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

